The petitioner appeals (1) from an order of the Transit Commission of the State of New York, dated October 7, 1938, amending an order of said Commission dated June 3, 1924; and (2) an order of said Commission dated June 26, 1939, amending the order of October 7, 1938, which amended orders, among other things, provided for and directed the alteration and elimination of crossings at grade of the Long Island Railroad on Atlantic avenue, in the boroughs of Brooklyn and Queens; and (3) from an order dated August 1, 1939, amending the order of June 26, 1939, with respect to incidental improvements rendered necessary or desirable because of such elimination, and reasonably included in the engineering plans therefor; and also (4) from an order dated August 1, 1939, approving general and detailed plans, etc. The appeals were consolidated. Orders of the Transit Commission unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.